 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL FROST,                                    Case No. 1:20-cv-410-SAB

12                 Plaintiff,                          ORDER RE STIPULATION FOR AWARD
                                                       OF ATTORNEY FEES
13          v.
                                                       (ECF No. 19)
14   COMMISSIONER OF SOCIAL SECURITY,

15                 Defendant.

16

17         Michael Frost (“Plaintiff”) filed the complaint in this action on March 19, 2020. (ECF

18 No. 1.) On March 10, 2021, the Court remanded the action for further proceedings pursuant to

19 the parties’ stipulation. (ECF Nos. 17, 18.) On May 7, 2021, the parties filed a stipulation for

20 the award of attorney fees in the amount of $5,589.28 pursuant to the Equal Access to Justice

21 Act, 28 U.S.C. § 2412(d) (“EAJA”), without prejudice to the rights of counsel to seek attorney

22 fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA. (ECF No. 19.)

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that, pursuant to the stipulation of the parties,

 2 Plaintiff is awarded attorney fees under the EAJA in the amount of $5,589.28.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 7, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
